DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 10, filed December 15, 2021, with respect to the title have been fully considered and are persuasive.  The objection  of September 17, 2021 has been withdrawn. 
Applicant’s arguments, see page 11, filed December 15, 2021, with respect to claim 16 have been fully considered and are persuasive.  The rejection of September 17, 2021 has been withdrawn. 
Applicant's arguments filed December 15, 2021 have been fully considered but they are not persuasive.	Regarding Claim 1, as discussed in the interview of November 1, 2021 the amendment requiring a bit line plug on top of a top surface… overcomes the rejection of September 17, 2021.  However, upon further consideration another embodiment of Toyama (Fig. 74) teaches this new limitation.
Regarding Claim 11, another embodiment of Toyama (Figs. 73A-73C, 74) teaches the new limitation requiring the separation structure having a circular sidewall in plan view.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6, 8, 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toyama (US 2017/0179026).
Claim 1, Toyama discloses (Fig. 74) a semiconductor memory device comprising: 	a peripheral circuit structure (700, peripheral device region, Para [0164]) on (700 on 9) a substrate (9, semiconductor substrate, Para [0163]); 	a semiconductor layer (10, planar semiconductor layer, Para [0170]) on the peripheral circuit structure (10 on 700); 	an electrode structure (146/246, first electrically conductive layers/second electrically conductive layers, Para [0228]) on the semiconductor layer (146/246 on 10), the electrode structure including electrodes stacked on the semiconductor layer (146/246 are stacked on 10); 	a vertical channel structure (50/60/88/11, memory film/vertical semiconductor channel/drain contact via structures/pedestal channel portions, Para [0202]-[0203], [0241]) penetrating the electrode structure (60/88/11 penetrates 146/246) and connected to the semiconductor layer (11 connected to 10, Para [0202]); 	a separation structure (474, insulating liners, Para [0373]) penetrating the electrode structure (474 penetrates 146/246), the separation structure extending in a first direction (474 extends in vertical direction) and horizontally dividing at least one of the electrodes of the electrode structure into a pair of electrodes (474 horizontal divides 146/246 into at least one pair); 	an interlayered insulating layer (280, first contact level dielectric layer, Para [0322]) covering the electrode structure (280 covers 146/246); and 	a through contact (476, through-memory-level via structure, Para [0373]) penetrating the interlayered insulating layer (476 penetrates 280) and electrically connected to the peripheral circuit structure (476 is connected to 780 of 700, Para [0320]), 474, top surface of 88, top surface of 476, and top surface of 280 are coplanar with each other), and	the semiconductor memory device further comprises a bit line plug (103/108, bit lines/upper level metal interconnect structures, Para [0374]) on top of the top surface of the vertical channel structure (103/108 are on top surface of 88) above the coplanar top surfaces of the vertical channel structure, the through contact, the separation structure, and the interlayered insulating layer (103/108 are above the coplanar top surfaces of 50/60/88/11, 476, 474, and 280).	
	Claim 5, Toyama discloses (Fig. 74) the device of claim 1, wherein the vertical channel structure (50/60/88/11) comprises: 	a vertical semiconductor pattern (60, vertical semiconductor channel, Para [0203]) having a pipe-like shape with an open top end (60 has pipe-like shape and open top end); and 	a vertical insulating pattern (50, memory film, Para [0203}) including a data storing layer (50 contains memory material 54 which has charge trapping material, Para [0203] – [0204]), the vertical insulating pattern interposed between the vertical semiconductor pattern and at least one of the electrodes (50 is between 60 and 146/246).	Claim 6, Toyama discloses (Fig. 74) the device of claim 1, wherein the electrodes of the electrode structure and the vertical channel structure penetrating the electrodes of the electrode structure correspond to three-dimensionally arranged memory cells (146/246 with 50/60/88/11 form memory cells, Para [0388]).	Claim 8, Toyama discloses the device of claim 1, further comprising: 	a cell contact plug (shown in Figs. 73C, 86, contact via structures, Para [373]) penetrating a 86 penetrates a staircase structure of 146/246), wherein the cell contact plug electrically connects to one of the electrodes of the electrode structure (86 connected to 146/246, Para [0373]).	Claim 10, Toyama discloses (Figs. 73C and 74) the device of claim 8, wherein the cell contact plug (86) extends toward the semiconductor layer (86 extends toward 10), and the device further comprises an insulating pattern (52, dielectric pad layer, Para [0170]) interposed between the cell contact plug and the semiconductor layer (52 is between 86 and 10).	Claim 11, Toyama discloses (Figs. 73A-73C, 74) a semiconductor memory device, comprising: 	a peripheral circuit structure (700, peripheral device region, Para [0164]) on (700 on 9) a substrate (9, semiconductor substrate, Para [0163]); 	a semiconductor layer (10, planar semiconductor layer, Para [0170]) on the peripheral circuit structure (10 on 700); 	an electrode structure (146/246, first electrically conductive layers/second electrically conductive layers, Para [0228]) on the semiconductor layer (146/246 on 10), the electrode structure including electrodes stacked on the semiconductor layer (146/246 are stacked on 10); 	a vertical channel structure (50/60/88/11, memory film/vertical semiconductor channel/drain contact via structures/pedestal channel portions, Para [0202]-[0203], [0241]) penetrating the electrode structure (60/88/11 penetrates 146/246) and connected to the semiconductor layer (11 connected to 10, Para [0202]); 	a separation structure (171/271, support pillar structures may be oxide, Para [197]) penetrating the electrode structure (171/172 penetrates 146/246), the separation structure extending in a first direction (171/172 extends in vertical direction) and horizontally dividing at least one of the electrodes of the electrode structure into a pair of electrodes (171/172 horizontal divides 146/246 into pairs); 	a cell contact plug (shown in Figs. 73A/C, 86, contact via structures, Para [0373]) penetrating a 86 penetrates a staircase structure of 146/246),	an interlayered insulating layer (280, first contact level dielectric layer, Para [0322]) covering the electrode structure (280 covers 146/246); and 	a through contact (476, through-memory-level via, Para [0373] penetrating the interlayered insulating layer (476 penetrates 280) and being electrically connected to the peripheral circuit structure (476 is connected to 780 of 700)	wherein the separation structure (171/271) includes a lower separation structure (171) and an upper separation structure (271) on the lower separation structure (271 is on 171), and a width of an upper portion of the lower separation structure is larger than a width of a lower portion of the upper separation structure (width of upper portion of 171 is larger than width of lower portion of 271), and	when viewed in a plan view, the separation structure has a portion having a circular sidewall (Fig. 73B, 271 has a circular sidewall in plan view).	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyama (US 2017/0179026) in view of Shimizu (US Pat. No. 9,876,031).
Claim 7, Toyama discloses the device of claim 1.	Toyama does not explicitly disclose wherein the semiconductor layer comprises a lower semiconductor layer, an upper semiconductor layer, and a source semiconductor layer interposed 101/38/109, lower semiconductor layer/buried source layer/upper semiconductor layer, Col. 21, lines: 7-25) comprises a lower semiconductor layer (101, lower semiconductor layer, Col. 21, lines: 7-25), an upper semiconductor layer (109, upper semiconductor layer, Col. 21, lines: 7-25),  and a source semiconductor layer (38, buried source layer, Col. 21, lines: 7-25)  interposed between the lower and upper semiconductor layers (38 interposed between 101 and 109), and a vertical channel structure (50/60, memory film/vertical semiconductor channel, Col. 18, lines: 1-16) is connected to the source semiconductor layer (38A of 38 contacts 60, Col. 21, lines: 7-20).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the buried source structure of Shimizu as it can decrease the complexity of forming the memory device (Shimizu, Col. 28, lines: 19-29).	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyama (US 2017/0179026) in view of Shim (US 2011/0065270).	Claim 12, Toyama discloses (Figs. 73A-73C, 74) the device of claim 11. 	Toyama does not explicitly disclose wherein the vertical channel structure includes a lower channel structure and an upper channel structure on the lower channel structure, a width of an upper portion of the lower channel structure is larger than a width of a lower portion of the upper channel structure, and a top surface of the lower separation structure and a top surface of the lower channel structure are at a same level.	However, Shim discloses (Fig. 14) a vertical channel structure (155 in 140/240, semiconductor patterns, Para [0104]) includes a lower channel structure (155 in 140, hereinafter “lower”) and an upper channel structure (155 in 240, hereinafter “upper”) on the lower channel structure (upper is on lower), lower is wider than width of lower portion of upper), and 	a top surface of a lower separation structure (lower 460, electrode separating pattern, Para [0113], hereinafter “LSS”) and a top surface of the lower channel structure are at a same level (top surface of LSS is at the same level of top surface of lower).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the structure of Shim to the vertical channel structures and separation structures of Toyama as it can prevent on-uniformity in electrical properties in multi-layered structures (Shim, Para [0114]). 	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyama (US 2017/0179026) in view of Pachamuthu (US 2020/0194450).	Claim 14, Toyama discloses the device of claim 11.	Toyama does not explicitly disclose wherein the through contact includes a lower through contact and an upper through contact on the lower through contact, and a width of an upper portion of the lower through contact is larger than a width of a lower portion of the lower through contact.	However, Pachamuthu discloses (Fig. 34) a through contact (8G, gate contact via structure connected to periphery, Para [0168]) includes a lower through contact (portion of 8G in 170, hereinafter “lower”) and an upper through contact (portion of 8G in 265, hereinafter “upper”) on the lower through contact (upper is on lower), and a width of an upper portion of the lower through contact is larger than a width of a lower portion of the lower through contact (width of upper portion of lower is larger than width of a lower portion of lower).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing .
Allowable Subject Matter
Claims 2-4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-20 are allowed.
Regarding Claim 16 (from which claims 17-20 depend), the closes prior art Toyama discloses:Claim 16, Toyama discloses (Figs. 73A-73C, 74) a semiconductor memory device, comprising: 	a peripheral circuit structure (700, peripheral device region, Para [0164]) on (700 on 9) a substrate (9, semiconductor substrate, Para [0163]), the peripheral circuit structure including a peripheral transistor (750, gate structures, Para [0164]) on the substrate (750 on 9), a peripheral interconnection line (788, lower level topmost metal structure, Para [0164]) on the peripheral transistor (788 on 750), and a peripheral contact (786, lower-level via structure, Para [0164]) electrically connecting the peripheral transistor to the peripheral interconnection line (786connect from source/drain of 750 to 788, Para [0164]); 	a semiconductor layer (10, planar semiconductor layer, Para [0170]) on the peripheral circuit structure (10 on 700);	an electrode structure (146/246, first electrically conductive layers/second electrically conductive layers, Para [0228]) on the semiconductor layer (146/246 on 10), the electrode structure including electrodes stacked on the semiconductor layer (146/246 are stacked on 10);	a vertical channel structure (50/60/88/11, memory film/vertical semiconductor channel/drain contact via structures/pedestal channel portions, Para [0202]-[0203], [0241]) penetrating the electrode structure (60/88/11 penetrates 146/246) and connected to the semiconductor layer (11 connected to 10, Para [0202]);	a separation structure (74, insulating spaces, Para [0373]) penetrating the electrode structure (74 penetrates 146/246), the separation structure extending in a first direction (74 extends in vertical direction) and horizontally dividing at least one of the electrodes of the electrode structure into a pair of electrodes (74 horizontal divides 146/246 into pairs);		a cell contact plug (shown in Fig. 74C, 86, contact via structures, Para [0239]) penetrating a staircase structure of the electrode structure (86 penetrates a staircase structure of 146/246) and electrically connected to a second electrode of the electrodes (86 connected to a second of the 146/246, Para [0240], hereinafter “2nd”);	an interlayered insulating layer (280, first contact level dielectric layer, Para [0322]) covering the electrode structure (280 covers 146/246); and	a through contact (476, through-memory-level via, Para [0373]) penetrating the interlayered insulating layer (476 penetrates 280) and electrically connected to the peripheral interconnection line of the peripheral circuit structure (476 is connected to 788 of 700, Para [0320]),	a bit line (103, bit line, Para [0295]) and a connection line (108, interconnect structure, Para [0295]) on the interlayered insulating layer (103/108 is on 280), wherein the vertical channel structure  (50/60/88/11) includes, 	a vertical semiconductor pattern (60, vertical semiconductor channel, Para [0203]) having a shape like a piper with an open top end (60 has pipe-like shape and open top end); and 	a vertical insulating pattern (50, memory film, Para [0203]) including a data storing layer (50 contains memory material 54 which has charge trapping material, Para [0203] – [0204]), the data storing layer interposed between the vertical semiconductor pattern and a third electrode of the electrodes (54 is between 60 and a third electrode of 146/246), wherein 	the bit line is electrically connected to the vertical semiconductor pattern (103 connected to 60 88), 	the connection line is electrically connected to the through contact (108 connected to 476), and 	a top surface of the separation structure, a top surface of the vertical channel structure, a top surface of the cell contact plug, and a top surface of the through contact are coplanar with each other (Fig. 73C-74, top surfaces of 74, 88, 86, and 476 are coplanar since 476 is coplanar with top surface of 280).  However, Toyama fails to disclose the new limitation “when viewed in a plan view, the separation structure has a portion having a circular sidewall.”	

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        

				/ISMAIL A MUSE/                                                          Primary Examiner, Art Unit 2819